Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 12 and 14, line 3, there is no antecedent basis for “the attachment holes.”

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US 6,506,052).
Hoffman discloses a dental assembly comprising a jaw implant 11, dentures 1 and supports 12 formed as pillars extending upward from the implant 11.  The dentures 1 comprise teeth 2 as noted in annotated Figure 5A below.  Like applicant’s “implant” the Hoffman “implant” is comprised of multiple separate “implant segments” 11 that are configured for placement in different areas of the alveolar ridge in spaced apart locations along the arc of the ridge.  The implant segments 11 are capable of being successively placed.  The dentures 1 include a bridge part as identified in the annotated Figures below that is sufficiently rigid to resist bending under a typical load.   The bridge part and each of the segments 11 are configured for mutual connection to each other by means of two or more of the supports 12.  In regard to claims 7 and 8, the connections between the Hoffman bridge part, the supports and implant segments are angularly rigid (i.e. the do not allow for rotation between the parts).  In regard to claims 12 and 14, note the extension 14 having attachment holes at each end and is attached to intended location by the implant segments 11.

    PNG
    media_image1.png
    392
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    497
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 6,506,052).
	As noted above Hoffman discloses each of the structural elements set forth in the claimed method, but does not appear to expressly disclose the claimed method steps of “exposing . . and successively placing” and the “placing the gingiva over the placed segments and suturing the gingiva.”  In regard to the exposing and successively placing limitations one of ordinary skill in the art would have found the step obvious if not inherent in the practice of the Hoffman invention.  One would have reasonably found it obvious to have exposed the alveolar ridge in order to ensure the proper placement of the Hoffman implant segments . . . and one would expect for the different segments to be placed successively as if would be extremely difficult to place the different implant segments simultaneously.  Likewise, the repositioning of the cut gum tissue and the suturing of the tissue to hold it in place so that it may heal would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the routine practice of the Hoffman invention. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 6,506,052) as applied above, and in further view of Buck (US 2018/0185098).
Buck discloses the formation of a dental implant similar to that of Hoffman wherein a patient’s jaw is scan (paragraph [0031]), a CAD model of the implant is designed based on the scan (paragraph [0034]), and then manufactured by a 3D printing process (paragraph [0035]).  To have produced the Hoffman dental implant through a computer aided design and 3D printing prior art process as taught by Buck in order to improve the efficiency and accuracy of the manufacturing process would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712